Citation Nr: 1728844	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-11 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2010, February 2011, and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In April 2013, the Veteran testified at a Board hearing at the RO in Lincoln.  A transcript of that proceeding is associated with the Veteran's electronic claims file.  

The Board has expanded the psychiatric issue on appeal to include any and all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (although a claim identifies a single psychiatric disorder without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim).  

This matter was previously before the Board in November 2014 and July 2016, at which time it was remanded for additional development.  The electronic claims file has since been returned to the Board.  


FINDING OF FACT

The evidence fails to suggest that the Veteran has a current, diagnosed psychiatric disorder that is attributable to active military service.





CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With regard to the Veteran's claimed psychiatric condition, VA provided adequate notice in a letter sent to the Veteran in December 2010. 

The Board also finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service, and VA treatment records have been associated with the claims file. Pursuant to the July 2016 Board remand, the agency of original jurisdiction (AOJ) retrieved the Veteran's updated VA treatment records issued from the Omaha VA medical center (VAMC), and dated from February 2016 to the present time.  In the August 2016 letter, the AOJ also attempted to retrieve any treatment records issued from the Veteran's private treatment physicians or hospitals where he may have received psychiatric treatment.  The Veteran, however, did not indicate that he had received any private treatment for his mental condition, and he did not complete the attached VA Form 21-4142 form.  As such, the Board finds that the AOJ has complied with its duty to assist the Veteran in obtaining evidence that could help substantiate his claim, and there is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3). 

VA also afforded the Veteran examinations in connection to his claimed psychiatric condition in January 2011 and September 2015, and pursuant to the July 2016 remand, an addendum medical opinion addressing the nature and etiology of the Veteran's claimed psychiatric condition was issued in November 2016.   Collectively, the examination reports and medical opinion reflect that the VA examiners reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, rendered appropriate diagnoses and provided opinions consistent with the remainder of the evidence of record. More importantly, together these medical opinions addressed the questions listed in the Board's remand directives.  Accordingly, the requirements of the November 2014 and July 2016 Remands were ultimately accomplished by way of these examination reports.  See Stegall v. West, 11 Vet. App. 268 (1998). The Board finds that the medical examination reports and opinions, along with his VA treatment records, are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2016).  As such, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c)(4). 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Veteran contends that he developed an acquired psychiatric disorder as a result of his military service, to include his in-service herbicide exposure, and/or secondary to a service-connected disability.  The Veteran's DD 214 reflects that he had one year and eleven months of foreign and/or sea service, and he was awarded the Vietnam Service Medal.  The Veteran's service personnel records reflect that he served aboard the USS Navarro which was assigned to the port at Da Nang in the Republic of Vietnam for various periods of time between May 1965 and February 1966.  As such, exposure to herbicides has been conceded.  See October 2010 Deferred Rating Decision

Review of the service treatment records reflects that at the August 1964 enlistment examination, the clinical evaluation of the Veteran's psychiatric system was marked as "NE."  In addition, the Veteran denied a history of depression or excessive worry, nervous trouble of any sort, frequent trouble sleeping, and/or frequent or terrifying nightmares.  The remainder of the service treatment records is negative for any complaints of, or treatment for, any psychiatric problems.  At the March 1967 separation examination, the clinical evaluation of the psychiatric system was marked as normal.

The Veteran first filed his claim seeking service connection for an acquired psychiatric disorder to include as secondary to a service-connected disability in December 2010.  He was afforded a VA examination in connection to his claimed psychiatric condition in January 2011, during which time he provided his medical and military history, and further described his psychiatric symptoms.  During the evaluation, the Veteran stated that he has been feeling tired a great deal recently, and while he is able to fall asleep easily, he awakens several times a night, but is able to fall back to sleep.  The Veteran stated that he last worked as a municipal truck driver for five years before he was laid off, and during this job, he did receive complaints from a few customers that he could be grouchy.  However, the Veteran stated that he felt "okay emotionally" and his wife, children and grandchildren would describe him as someone who was "calm" and who exhibited a "good mood."  According to the Veteran, he had applied for other jobs since being laid off from his job, but he had not gotten any response yet which left him feeling a bit hopeless.  The Veteran denied feeling worthless or excessively guilty.  After interviewing the Veteran regarding his military and post-military history, and conducting a mental status evaluation of the Veteran, the examiner determined that the Veteran did not suffer from any diagnosable psychiatric disability.  In reaching this determination, the examiner noted that the Veteran did not exhibit a diagnosis of anxiety, depression or mental disorder as secondary to any of the service-connected medical issues.  

During an April 2013 VA mental health treatment visit, the Veteran described his in-service experiences, and noted that he had been stationed in Vietnam from March 1965 to March 1966.  According to the Veteran, although he was not involved in combat-level situations, he was involved in risky situations.  He went on to describe a few of these situations, recalling one incident that involved a beach landing from a boat to an area where the trees had been napalmed.  According to the Veteran, while he and his fellow soldiers in his unit fired their guns, there was no response from any enemy forces.  The Veteran reported that since 2010, he had experienced sleep difficulties and "somatic fears of having a serious neurologic event like a stroke."  Although he denied overt depression, he admitted to feeling variably unhappy, and to finding himself increasingly on guard.  He also added that it is more difficult for him to put his mind towards a task.  Based on his evaluation of the Veteran, the VA psychiatrist, J.O., M.D., diagnosed him with having a mood disorder, with mild anxiety and depression, secondary to arteriosclerosis, coronary artery disease, and Agent Orange exposure.  

Subsequent VA outpatient records dated in December 2013 and December 2014 reflect that the Veteran underwent a depression screening test, the results of which were negative.  

Pursuant to the November 2014 Board remand, the Veteran was scheduled for a VA psychiatric examination in September 2015.  The VA examiner was instructed to determine whether any mood disorder was etiologically related to the Veteran's period of active service, and to discuss the impact of the Veteran's presumed exposure to herbicides in Vietnam on his mood disorder.  If the Veteran's mood disorder was not related to his military service, then the examiner was asked to address whether any of the Veteran's service-connected disabilities caused and/or aggravated any mood disorder.  

At the September 2015 VA examination, after reviewing the Veteran's claims file, when asked whether the Veteran had, or had ever been diagnosed with having, a mental disorder, the VA psychologist, J.M., Psy.D., marked that he had not been diagnosed with having any mental disorder.  Dr. M. further noted that the Veteran did not have a diagnosed traumatic brain injury (TBI).  Upon reviewing the Veteran's relevant social, marital, and family history, Dr. M. noted that the Veteran and his wife had been married for forty-nine years, and he had four sons and nine grandchildren.  It was also noted that the Veteran enjoyed fishing and would soon be devoting 70 hours a month to work as a minister in the community, as he and his wife were active Jehovah Witnesses.  Dr. M. also noted that the Veteran currently worked for a company doing general maintenance type work that included fixing up the properties.  The Veteran denied receiving any private mental health care, as well as any inpatient psychiatric hospitalizations.  During this evaluation, the Veteran also underwent the Beck Anxiety Inventory (BAI) and Beck Depression Inventory-Second Edition (BDI-II), and according to Dr. M., when answering these questions, he was adamant that he did not exhibit the symptoms listed in either of these inventories.  According to Dr. M., the Veteran does not exhibit a mood disorder to include, but not limited to, depressive spectrum disorder, mood and anxiety disorder not otherwise specified (NOS), adjustment disorder with mood and/or anxiety, and anxiety spectrum disorders.  Dr. M. acknowledged that the Veteran had seen Dr. O. in April 2013, but noted that there had been no follow-up treatment for any psychiatric disorder at either a VA treatment facility, or a private treatment facility since this time.  Dr. M. determined that the Veteran did not have any mood or mental disorder diagnosis, and as such "this can not be caused by military service, [or any] service related disabilities," and aggravation issues are moot.  

In light of the fact that Dr. M. failed to address the nature and etiology of the Veteran's previously diagnosed mood disorder in April 2013, in the July 2016 remand, the Veteran's claims file was referred to the same VA psychologist who conducted the September 2015 VA examination, or another VA clinical psychologist or psychiatrist if this examiner was unavailable, for a clarifying medical opinion.  The examiner was specifically asked to take into consideration the April 2013 VA treatment report which reflected a diagnosis of mood disorder with mild anxiety and depression, when rendering his or her opinion.    

In the November 2016 VA opinion, the same VA psychologist who provided the September 2015 VA opinion, Dr. M., received and reviewed the Veteran's claims file again and determined that the claimed psychiatric condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In reaching this determination, Dr. M. noted that no mental disorder diagnosis had been made at the time of the September 2015 VA examination, and since the time of this examination, no mental health entries had been made, nor was the Veteran taking any psychiatric medication for his claimed condition.  Dr. M. noted that it was only during the April 2013 VA treatment visit that a diagnosis of mood disorder NOS was rendered, and this diagnosis had fully resolved with no residuals.  According to Dr. M., if there was no diagnosis, then this could not be related to the Veteran's military service.  Dr. M. further determined that the Veteran's April 2013 diagnosis was not directly related to his military service, "as there is no mental disorder diagnosis in service."  According to Dr. M.,

"We don't have evidence to show a nexus as there the diagnosis that did exist in treatment records, is not fully abated and is with no residuals so there is no diagnosis.  The [V]eteran's statements are taken into consideration and the history is not consistent with a mental disorder diagnosis from my last examination in 2015 to this current time.  If there is no diagnosis, then those statements are moot."

With respect to the issue of whether the Veteran's claimed psychiatric disorder was aggravated by a nonservice-connected disorder, Dr. M. indicated that it was not, and again explained that after reviewing the claims file, although the Veteran was shown to have a history of anxiety/mood disorder in the April 2013 VA treatment note, during the September 2015 VA examination, the objective psychometric evidence endorsed by the Veteran was not consistent with anxiety or depression.  [The Board acknowledges that in this statement, the examiner mistakenly wrote September '2013' VA examination rather than September 2015 VA examination, and this appears to have been a typographical error.]  According to Dr. M., "[t]his would mean that there can be NO aggravation, period."  Indeed, the VA examiner determined that based on the September 2015 VA examination findings, any previously diagnosed psychiatric disorder had gone to "full remission with no residuals so the anxiety/mood cannot be aggravated."  Dr. M. concluded that "there is no aggravation of depression by the cornocopia of medical issues stated for this claim."    

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder.  With regard to this claim, the Board notes that the existence of a current diagnosed disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Here, the evidence points to the Veteran not having a current diagnosed mental disorder.  As noted above, Dr. M.,  who conducted the September 2015 VA examination and issued the September 2015 and November 2016 opinions, upon reviewing the Veteran's medical history, and applying the relevant medical principles to the facts of the claim, determined that the Veteran's symptoms were neither consistent with, nor did they support a diagnosis of a mental disorder.  In reaching this determination, Dr. M. not only relied on the Veteran's reported medical history, and his own understanding of the clinical and medical principles pertaining to psychiatric disorders, but he also relied on the BAI and BDI-II test results which were designed to identify symptoms consistent with a diagnosed mental disorder, to include anxiety and depression.  

The Board acknowledges the April 2013 VA treatment report reflecting a diagnosis of mood disorder, with mild anxiety and depression.  To the extent that this treatment report was reflective and supportive of a definite diagnosis of a psychiatric disorder at the time, the Board still concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder.

As noted above, the Veteran's service treatment records are negative for any treatment for, or diagnosis of a psychiatric disorder, or any type of mental disorder. With respect to direct and secondary service connection, the probative evidence of record is against a finding that the Veteran's previously diagnosed mood disorder with mild anxiety and depression was incurred in, or related to his active service.  Indeed, the Veteran has primarily contended that his current psychiatric disorder is secondary to his service-connected coronary artery disease.  Although he has alluded to a possible relationship between his psychiatric disorder and his in-service herbicide exposure, this appears to be based on the fact that his coronary artery disease was associated with his Agent Orange exposure, leading the Veteran to worry and speculate that other disorders he potentially had were also related to his Agent Orange exposure.  Although Dr. O. related the Veteran's mood disorder to his coronary artery disease and his herbicide exposure, he did not provide a rationale or explanation for this opinion.  As such, with respect to whether the Veteran's previously diagnosed psychiatric disorder is related to his military service, the Board finds the April 2013 VA opinion to be of little probative value because Dr. O.'s opinion is conclusory in nature as he did not provide any medical reasoning or basis for the conclusion reached.  In this regard, although he interviewed the Veteran regarding his military history, and conducted a mental status evaluation of the Veteran, he appears to be basing his etiological opinion on the Veteran's reported assertions rather than on the facts and medical principles underlying the claim.  To this end, the United States Court of Appeals for Veterans' Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  Likewise, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Other than this opinion and his own lay statements, the Veteran has not provided any additional evidence that his previously diagnosed psychiatric disorder is related to his in-service herbicide exposure and/or secondary to his coronary artery disease.  

In the September 2015/November 2016 VA medical reports and opinions, Dr. M. also interviewed the Veteran regarding his medical history and took into consideration his claims file and medical records.  Dr. M. acknowledged and took into consideration the April 2013 VA treatment report, but noted that after visiting with Dr. O. in April 2013, there had been no follow-up treatment since.  Dr. M. ultimately determined that any diagnosis noted in this treatment report had fully resolved with no residuals.  Dr. M. further relied on the mental status examination and BAI and BDI-II test results conducted during the September 2015 VA examination when rendering this opinion.  According to Dr. M., the Veteran did not exhibit any type of psychiatric disorder during the evaluation, and he did not exhibit the symptoms listed in the BAI and BDI-II test findings.  Dr. M. further determined that any diagnosis made in 2013 was not directly related to his military service, as there was no evidence or signs of a psychiatric disorder in service.  In addition, he (Dr. M.) explained that given that the psychometric evidence endorsed by the Veteran was not consistent with anxiety or depression, and given that the Veteran did not have any mental disorder diagnosis, then any discussion as to whether the disorder was related to service, and/or secondary to a service-connected disability, would be moot.  The Board finds that Dr. M. provided a detailed explanation as to why the Veteran did not have a current psychiatric disorder, and why any previously diagnosed psychiatric disorder was not related to service.  

Therefore, the Board affords more probative value to Dr. M.'s opinion in this matter. Collectively, the September 2015 and November 2016 VA medical opinions were issued by a licensed clinical psychologist, and are based on a discussion with the Veteran regarding his medical history and current condition, a complete review of the medical records, a mental status evaluation of the Veteran, and psychometric findings produced from the BAI and BDI-II tests.  The Board finds that the opinions provided are well-reasoned and supported by reference to objective medical evidence, and Dr. M. has acknowledged and taken into consideration the Veteran's contentions and complaints, as well as the April 2013 VA medical opinion when rendering his opinion.  The medical opinion is also consistent with the other evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (which holds that factors for assessing the probative value of a medical opinion are the treatment provider's access to the claims file and the thoroughness and detail of the opinion.)  Thus, the Board finds that the September 2015/November 2016 VA medical opinions issued by Dr. M. are entitled to more probative weight than the April 2013 medical opinion issued by Dr. O.

The Board acknowledges the Veteran's belief that he has an acquired psychiatric disorder is related to his military service and/or his service-connected disorders.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).  It is clear, however, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or psychiatric medicine more particularly, and that he is merely speculating as to whether he has an acquired psychiatric disorder that was incurred in service and/or related to his service-connected coronary artery disorder.  In this regard, he is not competent to diagnose this condition or symptoms or relate such to his psychiatric disorder, as such diagnosis and relationship are complex questions the answers to which require specialized medical knowledge and specific testing.  The cause of any psychiatric disorder manifesting relatively long after the period of service and whether one disorder pertaining to a particular joint or organ caused or chronically worsened a disability of another organ are complex questions, not simple ones, and, under the facts of this case, not questions that can be answered by observation with ones senses.  Medical expertise is required to provide competent opinions with regard to these questions. As such, the Veteran's statements to this effect are lacking in probative value. 

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disorder, and this claim must be denied.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected disorder, is denied.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


